Citation Nr: 1749139	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  09-41 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for chondromalacia patella of the left knee with chronic pain, prior to June 2, 2010 and to an evaluation in excess of 10 percent between June 2, 2010 and June 8, 2011 and from August 1, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from August 1979 to July 1985 and from November 1985 to November 1999.

These matters come before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for chondromalacia patella of the left knee with chronic pain and assigned a noncompensable initial rating.

In December 2011, the Board remanded the claim for an increased initial rating for further development.  In a July 2012 rating decision, the RO granted a 10 percent evaluation from June 2, 2010; assigned a temporary total disability rating from June 9, 2011 and awarded an evaluation of 10 percent from August 1, 2011.  As the 100 percent evaluation assigned for the period of June 9, 2011 to July 31, 2011, represents the maximum possible rating, the appeal is considered satisfied for that period and that stage of evaluation is no longer on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The issue on the title page is characterized to reflect the stages remaining before the Board for consideration.

In July 2014, the Board remanded the recharacterized claim for further development.  The claim is now returned to the Board for further appellate action.

In the Introduction of the December 2011 and July 2014 remands, the Board noted that a claim for a TDIU had been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In both remands, the Board explained that because the issue involved consideration of multiple service-connected disabilities, and not only the left knee, that referral, instead of remand, was appropriate.  However, a claim for a TDIU has yet to be adjudicated and the Board now finds it appropriate to take jurisdiction in order to ensure development is initiated.  As such, the issue has been added to the title page.

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the rating assigned for his service-connected gamekeeper's thumb as shown in the electronic claims file (VBMS).  Such appeal is contained in the Veterans Appeals and Control Locator System (VACOLS) as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of addressing the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the appeal issues presently before the RO will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In July 2014, the Board remanded the claim to attempt to obtain outstanding private treatment records.  Following record development, the RO was to readjudicate the claim and issue a supplemental statement of the case (SSOC) prior to the case being returned to the Board.  Although additional private and VA medical records were associated with the claims file in accordance with the remand directives, no SSOC was issued.  Further, the Veteran has not waived initial RO consideration of that evidence.  Accordingly, he has not had a full and fair opportunity to respond to VA's findings and participate in his claim; remand is required to ensure such.   Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, as the most recent examination took place in 2012 and the evidence of record indicates development of additional orthopedic problems potentially impacting the left knee, an updated VA examination is advisable.

Regarding TDIU, a finding of entitlement to TDIU is dependent upon consideration of the impact of a Veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment, in light of factors such as his work history, education, and vocational training.  38 C.F.R. § 4.16.  Age is not a factor.  38 C.F.R. § 4.19.  The evidence is unclear as to whether the Veteran's service-connected disabilities alone render him unable to secure or maintain substantially gainful employment, and not all the applicable factors have been developed.  As such, on remand, the RO should undertake any development necessary to adjudicate a claim for entitlement to TDIU.

Relevant ongoing VA and private medical records should also be requested.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records from May 2017 to the present with the electronic claims file.

2. Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for any private care providers who have treated him since July 2014 for the left knee.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

3.  Schedule the Veteran for a VA joints examination. The examiner must describe in detail the current status of the service-connected left knee disability, as well as all functional impacts thereof.

The examiner is asked to report the range of motion measurements in degrees. Range of motion should be tested actively and passively, in weight bearing, and after repetitive use. The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination. If so, based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Send a letter to the Veteran that informs him of the evidentiary requirements for establishing entitlement to a TDIU and his and VA's respective duties in obtaining evidence.  Include with the letter a copy of VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) and instruct the Veteran to complete the form and return it to the RO.

5.  When the development requested has been completed, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the fullest extent, furnish the Veteran and his representative with a supplemental statement of the case and provide the Veteran with an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WILLIAM H. DONNELLY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


